Citation Nr: 0333185	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for 
postoperative residuals of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1996 to July 2001.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
granted service connection and a 10 percent rating for 
postoperative residuals of a pilonidal cyst.  The veteran 
appeals for a higher rating for this condition.  


FINDINGS OF FACT

The veteran's service-connected postoperative residuals of a 
pilonidal cyst are manifested by a 5 cm tender scar, loss of 
approximately 4 cm of the gluteal fold, decreased sensation 
over a 13 cm by 5 cm area about the scar, no fistula or 
drainage, and no functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7804, 7819 (2002 and 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1996 
to July 2001.  

His service medical records indicate that he was treated for 
pilonidal cyst problems on multiple occasions during service.  
An October 1998 treatment entry noted that the veteran 
complained of a bump on the end of the tailbone.  He reported 
that he had the same problem four years earlier and stated 
that it was a cyst which had been surgically removed.  The 
assessment was pilonidal cyst.  A subsequent October 1998 
entry related an assessment of recurrent pilonidal disease.  
A November 1998 operative report noted that the veteran had a 
five-year history of recurrent pilonidal disease with 
symptoms of pain and persistent drainage.  He underwent an 
excision of the pilonidal cyst and the postoperative 
diagnosis was recurrent pilonidal cyst.  A March 1999 
treatment entry noted that the veteran previously had surgery 
for removal of a cyst on the tailbone and that he presently 
had pain and drainage from a cyst.  An August 1999 entry 
noted that the veteran was seen with a knot in the sacral 
region for seven days and that he was concerned that it was a 
pilonidal cyst.  The assessment was pilonidal cyst, area 
incised.  A February 2000 operative report noted that the he 
had undergone prior pilonidal surgery approximately two years 
earlier and that he had developed painful swelling just to 
the right of the midline in the superior aspect of the right 
buttock which was described as a 2 to 2.5 cm mobile, tender, 
lump.  He underwent excision of a hypertrophic scar of the 
right buttock and the postoperative diagnosis was a scar of 
the right buttock.  The veteran was treated in March 2000 for 
a hypersensitive right buttock scar and treatment entries in 
August and October 2000 related assessments of chronic pain 
syndrome.  A March 2001 examination noted that he had a 
deformity with a scar in the gluteal fold with decreased 
sensation.  

In February 2001, while still on active duty, the veteran 
filed a claim for service connection for residuals of a 
pilonidal cyst.

The veteran underwent a VA general medical examination in 
March 2001.  His service medical records were reviewed.  
Regarding postoperative residuals of a pilonidal cyst, the 
veteran related that after running approximately one-half 
mile, he would develop a sticking, needle-like, pain in the 
sacral area.  He noted that sit-ups also caused such 
discomfort, as did prolonged sitting.  He expressed some 
embarrassment over the resultant scar and deformity in the 
area of the gluteal fold.  Examination indicated normal range 
of motion and musculature of the low back.  There was no 
involvement of the anus, and no incontinence or drainage.  
The anus was intact.  The veteran stated that he had normal 
bowel movements.  The examiner reported that there was 
deformity with loss of approximately 4 cm of the gluteal fold 
and that there was a 5 cm horizontal scar in that area.  
There was no fistula or drainage noted, and there was no 
palpable mass.  It was reported that there was decreased 
sensation over a 13 cm by 5 cm area about the scar.  There 
was some pressure sensation with palpation over the scar 
area.  The diagnoses included history of recurrent pilonidal 
cyst, status post cyst and sinus tract excision, and scar 
revision with residual gluteal fold deformity and loss of 
sensation.  A color photograph which showed the veteran's 
buttocks was also provided.  

In July 2001, the RO granted service connection and a 10 
percent rating for postoperative residuals of a pilonidal 
cyst, effective July 10, 2001 (day after release from 
service).  

In January and October 2002 statements, the veteran 
maintained that a higher rating was warranted in view of the 
scarring/deformity from the condition.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Identified 
relevant medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's postoperative residuals of a pilonidal cyst are 
rated under the criteria for scars.  See 4.118, Diagnostic 
Code 7819.  

The rating criteria for evaluating scars changed during the 
pendency of this appeal.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990); VAOPGCPREC 3-2000.  

Under the old criteria, a maximum 10 percent rating may be 
assigned for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002)).  Similarly, under the new criteria 
(effective in August 2002), a superficial scar which is 
painful on examination is rated 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).  The new rating 
criteria permit a higher rating of 20 percent when there is a 
scar (located in an area other than of the head, face, or 
neck) which is deep (meaning associated with underlying soft 
tissue damage) or causes limited motion, and which covers an 
area or areas which exceeds 12 inches (77 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  Under the old or new criteria, scars may also be 
rated based on limitation of functioning of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 and 
2003).  

The 2001 VA examination, including a photograph, shows that 
due to the prior surgery for a pilonidal cyst, there is 
scarring/deformity in the tailbone area.  This is a 
nonexposed area.  The veteran says that the area of the scar 
is symptomatic on prolonged running and sitting or when doing 
sit-ups.  Examination indicates no functional impairment 
(such as restricted low back motion or impairment of the 
anus) due to the residual scarring.  The scar itself is 5 cm 
long.  There is loss of approximately 4 cm of the gluteal 
fold, and there is decreased sensation over a 13 cm by 5 cm 
area about the scar.

These findings support the current 10 percent rating for a 
tender scar under Code 7804.  However, the area involved in 
the scarring (and even including the somewhat larger area of 
decreased sensation about the scar) does not satisfy the 
criteria for a 20 percent rating under Code 7801.  There is 
no functional impairment as would warrant consideration of 
Code 7805.  

In sum, under any diagnostic code, postoperative residuals of 
a pilonidal cyst are no more than 10 percent disabling.  This 
is an initial rating case, on the granting of service 
connection.  The Board notes that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's postoperative 
residuals of a pilonidal cyst have been more than 10 percent 
disabling.  Thus, "staged ratings" greater than a 10 
percent rating are not warranted for any period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating for postoperative residuals of a pilonidal 
cyst is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



